Case: 18-60530     Document: 00516323714         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 18-60530                        May 18, 2022
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Philip Joseph Spear,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CV-267


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Philip Joseph Spear appeals denial of his 28 U.S.C. § 2255 motion.
   The district court concluded that Spear’s claims of ineffective assistance of
   counsel were barred by the appeal waiver in his plea agreement. We granted
   a COA on the issue whether the following claims of ineffective assistance of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60530      Document: 00516323714          Page: 2    Date Filed: 05/18/2022




                                    No. 18-60530


   counsel are barred by the appeal waiver: whether trial counsel failed to allow
   Spear to review discovery materials, inform him of upcoming court
   proceedings, seek a mental evaluation, interview Spear’s family members to
   present evidence rebutting the negative character evidence, and object to the
   restitution amount.
          It is not clear that Spear’s briefed claims of ineffective assistance of
   counsel fall outside the scope of the COA. See Lackey v. Johnson, 116 F.3d
   149, 151-52 (5th Cir. 1997). Because appeal waivers do not implicate this
   court’s jurisdiction, we pretermit the issue here. See United States v. Story,
   439 F.3d 226, 230-31 (5th Cir. 2006). Because Spear’s appeal waiver
   contains an explicit reservation of his right to raise claims of ineffective
   assistance of counsel, the district court erred by concluding that the appeal
   waiver barred such claims. See United States v. Bond, 414 F.3d 542, 544 (5th
   Cir. 2005). Thus, because the district court’s judgment may be affirmed on
   any basis supported by the record, the appeal turns on whether Spear’s
   claims of ineffective assistance of counsel were properly denied. See United
   States v. Luyten, 966 F.3d 329, 332 (5th Cir. 2020).
          To establish a claim of ineffective assistance of counsel, Spear must
   show that his counsel’s performance was deficient in that it fell below an
   objective standard of reasonableness and that the deficient performance
   prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).
   A habeas petitioner has the burden of proving both prongs of the Strickland
   test. Wong v. Belmontes, 558 U.S. 15, 16 (2009). However, a defendant waives
   any challenge to nonjurisdictional defects in the pre-plea proceedings by
   entering a valid guilty plea, including ineffective assistance claims other than
   those related to the validity of the plea. United States v. Palacios, 928 F.3d
   450, 455 (5th Cir. 2019).




                                          2
Case: 18-60530      Document: 00516323714           Page: 3    Date Filed: 05/18/2022




                                     No. 18-60530


          The claim that counsel was ineffective in failing to allow Spear to
   review discovery was waived by his guilty plea. See id. His guilty plea also
   constitutes a waiver of his claim that counsel failed to prepare him for
   proceedings, to the extent that he complains about pre-plea proceedings. See
   id. To the extent that he complains about post-plea proceedings, he does not
   explain what counsel should have said or done to prepare him or how it would
   have changed the outcome of the proceeding. See Strickland, 466 U.S. at 687.
   Likewise, his guilty plea waived his claim that counsel was deficient for failing
   to request a mental evaluation.        To the extent Spear challenges the
   voluntariness of his plea based on competency, he does not allege or show
   that he was incompetent at any relevant stage and does not explain why
   counsel should have explored his mental health prior to his entry of a guilty
   plea, and no other reason for such an investigation is apparent. See Miniel v.
   Cockrell, 339 F.3d 331, 345 (5th Cir. 2003). To the extent that he complains
   about this failure in regard to post-plea proceedings, he has not shown that
   counsel was put on notice of a mental or psychological condition. See id.
          Although Spear argues that counsel was ineffective in failing to
   challenge the order of restitution, he does not provide a basis for challenging
   the restitution amount or any allegations of prejudice resulting from such a
   failure. See Wong, 558 U.S. at 16; Strickland, 466 U.S. at 687. As for the claim
   that trial counsel was ineffective in failing to call family members as character
   witnesses, Spear does not identify the witnesses or offer evidence of their
   proposed testimony and willingness to testify. See Harrison v. Quarterman,
   496 F.3d 419, 428 (5th Cir. 2007). Spear has failed to establish that he
   received ineffective assistance of counsel.
          The district court’s judgment is AFFIRMED.




                                          3